700 S.E.2d 749 (2010)
In the Matter of E.M.
Appealed by Mecklenburg County DSS.
No. 178P10.
Supreme Court of North Carolina.
August 26, 2010.
Peter Wood, Chiege Okwara, Charlotte, for Lakisha McHam.
Pamela Newell Williams, Guardian ad Litem, Raleigh, for E.M.
Kathleen A. Widelski, Senior Associate Attorney, for Mecklenburg County DSS.
Prior report: ___ N.C.App. ___, 692 S.E.2d 629.

ORDER
Upon consideration of the petition filed by Petitioner (Mecklenburg Co. DSS) on the 27th of April 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."